Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen D. Dellett on January 27, 2022.
IN THE CLAIMS
Claim 1, Line 1, after the phrase “comprising:" the phrase -- a control arm, a reverse switch, a plunger, and a reverse pedal; -- has been inserted.
Claim 1, Line 2, the phrase "a control arm having a cam surface that pushes a plunger" has been replaced with -- the control arm having a cam surface that pushes the plunger –
Claim 1, Lines 3-4, the phrase "a reverse switch in response to depressing a reverse pedal" has been replaced with - the reverse switch in response to depressing the reverse pedal --
Claim 4, Line 9, the phrase "so the cam surface moves" has been replaced with – so that the cam surface moves –

Claim 8, Line 1, after the phrase “comprising:" the phrase – a control arm, a plunger switch, a reverse pedal, and a transmission control rod; -- has been inserted.
Claim 8, Lines 2-3, the phrase "a control arm having a cam surface that contacts and starts pivoting a plunger" has been replaced with -- the control arm having a cam surface that contacts and starts pivoting the plunger switch –
Claim 8, Lines 3-4, the phrase "when a reverse pedal is partially depressed; and moves a transmission control rod" has been replaced with -- when the reverse pedal is partially depressed and moves the transmission control rod –
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on January 27, 2022.  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"A reverse switch activation mechanism, comprising: a control arm, a reverse switch, a plunger, and a reverse pedal; the control arm having a cam surface that pushes the plunger to pivot up from a downwardly extending position to activate the reverse switch in response to depressing the reverse pedal; and  a transmission control rod connected to the control arm through a lost motion slot whereby the transmission control rod does not move rearwardly until the cam surface pivots the plunger to a horizontal position." in Claim 1.
in Claim 4.
"A reverse switch activation mechanism, comprising: a control arm, a plunger switch, a reverse pedal, and a transmission control rod; the control arm having a cam surface that contacts and starts pivoting the plunger switch turning off a power take off PTO when the reverse pedal is partially depressed and moves the transmission control rod rearwardly to begin rearward travel if the reverse pedal is depressed further and the cam surface continues pivoting the plunger switch to a horizontal position." in Claim 8.
Claims 2-3, 5-7, 9 and 10 are allowed based on their dependence from allowed independent claims.
Claims 1, 4, and 8 enable opportunities to turn off power take off before the transmission control rod moves in the reverse direction and before the and before the vehicle travels in reverse utilizing a reverse switch activation mechanism that pushes a plunger to activate a reverse switch in response to depressing a reverse pedal and does not move the transmission control rod rearwardly until a cam has moved the switch has moved to a horizontal position.
The limitations of Claims 1, 4, and 8 of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  
/SCOTT A REINBOLD/Examiner, Art Unit 3747